CONVERTIBLE PROMISSORY NOTE AND SECURITY AGREEMENT US $125,000 Las Vegas Nevada April 8, 2009 For good and valuable consideration, Secured Diversified Investment, Ltd., a Nevada Corporation, and Galaxy Gaming, Inc., a Nevada corporation, (collectively, “Maker”), hereby jointly and severally makes and delivers this Promissory Note and Security Agreement (this “Note”) in favor of Cane Clark Productions, LLC a Nevada Limited Liability Company, or its assigns (“Holder”), and hereby agree as follows: 1.Principal Obligation and Interest.For value received, Maker promises to pay to Holder at 3273 E.
